Citation Nr: 1036163	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-39 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an acquired psychiatric disorder to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that, in pertinent part, denied the Veteran's claims for 
service connection for tinnitus and PTSD.  He perfected an appeal 
as to both matters but, in a May 2010 rating decision, the RO 
granted service connection for tinnitus, that represents a full 
grant of the benefits sought as to that claim.  See generally 
Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Thus, the Board will 
confine its consideration to the issue as set forth on the title 
page.

In May 2010, the Veteran testified during a personal hearing at 
the RO and, in August 2010, he testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  Transcripts 
of both hearings are of record.

The Board notes that the Veteran's initial claim requested 
service connection for PTSD.  However, during the pendency of the 
Veteran's case, the United States Court of Appeals for Veterans 
Claims (Court) recently held that claims for service connection 
for PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 
5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  As such, the Board has 
recharacterized the Veteran's claim on appeal to more accurately 
reflect the Court's holding in Clemons.




FINDING OF FACT

The objective and probative medical and other evidence of record 
preponderates against a finding that the Veteran has a current 
diagnosis of an acquired psychiatric disorder, or PTSD due to a 
verified stressor, which occurred during active duty or is 
otherwise related thereto.


CONCLUSION OF LAW

An acquired psychiatric disorder, including posttraumatic stress 
disorder, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009), 
effective prior to July 13, 2010; 38 C.F.R. § 3.304(f), effective 
July 13, 2010.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the initial adjudication of the claimant's claim, a VCAA 
letter was sent in March 2008 that fully satisfies the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification: (1) informed the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  The claim was 
readjudicated in a May 2010 Supplemental Statement of the Case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a Statement of the Case 
(SOC) or Supplemental SOC, is sufficient to cure a timing 
defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The claimant's service treatment records and VA treatment 
records have been obtained, to the extent available; he has not 
identified any pertinent private medical records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file. 

The claimant was also afforded a VA examination in May 2008 to 
assess whether he has PTSD that is related to service.  38 C.F.R. 
§ 3.159(c)(4).  This examination is adequate as the claim file 
was reviewed, the examiner reviewed the pertinent history, 
examined the Veteran, and provided a written opinion and 
rationale.  The records satisfy 38 C.F.R. § 3.326.  See also Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).


Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file that includes his written contentions, service treatment and 
personnel records, VA medical records and examination reports, 
oral testimony, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Competency and Credibility

The Veteran contends that he developed PTSD as a result of 
stressful incidents he experienced while serving on active duty 
during World War II, including his participation on Truk Island 
when he was under constant attack for several days while aboard 
the USS NEW JERSEY (noted in his January 2008 written statement).  
During his 2010 RO and Board hearings, he asserted that he 
experienced combat-related nightmares and sleep difficulty, 
intrusive thoughts of war, irritability and impatience.  Thus, he 
believes that service connection for PTSD is warranted.  After 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the probative 
and competent evidence of record is against the claim.  As such, 
the Veteran's appeal will be denied.

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. at 465.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
that veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.


However, although the Veteran is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken leg 
or varicose veins, the Veteran is not competent to provide 
evidence as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.

The Court has specifically indicated that lay evidence may 
establish the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, tinnitus, 
and flat feet.  See Barr; Charles v. Principi, 16 Vet. App. 370, 
374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A 
claimant generally is not competent to diagnose his mental 
condition; he is only competent to identify and explain the 
symptoms that he observes and experiences.  Clemons v. Shinseki, 
23 Vet. App. at 1.
In this case, the Veteran asserts that he has PTSD related to 
stressful events during active service.  He and his wife 
testified to his having sleep difficulty and irritability that 
developed in the last few years.

While the Veteran is competent to report his psychiatric symtoms, 
the medical opinion of the VA examiner who conducted an 
examination in May 2008 and provided a written opinion is more 
probative than the Veteran's complaints, as the VA examiner is a 
medical professional who reviewed the records, examined the 
Veteran, and provided a medical opinion with regard to a complex 
medical assessment.  See Jandreau; see also Woehlaert.

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Psychoses, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Prior to July 13, 2010, service connection for PTSD required: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 
Vet. App. 128 (1997).  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), that provides that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  
38 C.F.R. § 3.304(f). However, effective July 13, 2010, 38 C.F.R. 
§ 3.304 (f) was amended to include a new paragraph (f)(3) that 
reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of the 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2009).  Where a current diagnosis of PTSD exists, the sufficiency 
of the claimed in-service stressor is presumed.  Cohen v. Brown, 
10 Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is also required.  
38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. 
Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 
(1997).

In his oral testimony and written statements, the Veteran 
described his participation in combat situations during World War 
II.  His service record shows that he served in the Navy as a 
fireman and his Naval personnel records corroborate his 
participation combat with enemy forces, including at Truk.  In 
the October 2009 SOC, the RO noted that Naval personnel records 
indicate that he participated in air strikes and surface 
engagement with Japanese Naval Forces, essentially conceding 
verification of the Veteran's in-service stressor.

Thus, the remaining question presented is whether a stressor such 
as reported by the Veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the DSM-IV.

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for a psychiatric disorder.

Post service, VA medical records, dated from 2000 to 2010, are of 
record, as are records from the Evansville Vet Center, dated from 
December 2008 to November 2009.  The VA medical records reflect 
the Veteran's treatment for multiple medical disorders but are 
essentially negative for complaints or diagnosis of, or treatment 
for, a psychiatric disorder until December 2009.  
In May 2008, the Veteran underwent VA examination for PTSD.  
According to the examination report, the examiner reviewed the 
Veteran's medical records.  The Veteran denied receiving any in 
or outpatient treatment for a psychiatric disorder.  He 
complained of depression, agitation, fluctuating appetite, anger 
and irritability, sleep disturbance, and short term memory loss.  
The Veteran indicated that his sleep disturbance and 
irritability, that he attributed to stress exposure, began in the 
past few years.  He had combat-related nightmares or nightmares 
about financial problems two or three times a month.  The Veteran 
described his combat involvement while stationed on the USS NEW 
JERSEY while in the South Pacific when the ship was involved in 
several major engagements that lasted days at a time.    

Further, the Veteran said that he was married to his wife for 
more than 50 years with whom he had 5 adult children and 
grandchildren and great grandchildren.  The Veteran said he had a 
good relationship with his wife and children and had frequent 
contact with his friends with whom he golfed during the summer.  
He also enjoyed playing cards, hunting, traveling, and frequently 
going out to eat with his wife.  The Veteran gave a history of 
alcohol-related altercations that stopped when he quit using 
alcohol more than 30 years ago.  He had a stable work history, 
and was employed for more than 40 years as a union electrical 
lineman.  The VA examiner commented that, while the Veteran 
reported difficulty with sleep disturbance and irritability, 
there appeared to be no limitations (apparently on the Veteran).  
It was noted that the Veteran reported that he was actively 
involved with his family, spouse, and friends and, while he was 
retired since 1988, he reported his involvement in a variety of 
activities.  The Veteran also reported a history of financial 
problems related to credit card debt and over spending, and that 
he and his wife declared bankruptcy in 2006 

Upon clinical examination, the Axis I diagnosis was alcohol abuse 
in full sustained remission; and no other diagnosis.  The VA 
examiner commented that, during the interview, the Veteran 
repeatedly referred to his financial difficulties and that, since 
his son received service-connected disability, he thought he 
should apply for it.  The VA examiner opined that the "[Veteran] 
did not endorse significant impairment related to [symtoms]" and 
"also did not meet [the] diagnostic criteria for PTSD".  
According to the VA examiner, the Veteran's complaints of sleep 
disturbance and irritability seemed more likely related to his 
medical problems and noncompliance with medical treatment.  The 
VA examiner stated that the Veteran's "PTSD [symtoms] endorsed 
are less likely as not (less than 50/50 probability caused by or 
a result of) trauma experienced during military service".  

Records from the Evansville Vet Center, dated from December 2008 
to November 2009, indicate that, in April 2009, a counselor noted 
that the Veteran had "symtoms of PTSD".  These records show 
that he received counseling and, in October 2009, it was noted 
that he did not see a psychiatrist.

A December 2009 VA medical record reflects that the Veteran 
requested prescribed medication for depression on the advice of a 
Vet Center counselor.  According to this record, the Veteran said 
that he thought he was depressed because he was waiting to get 
"more assistance from VA".  He said that his son received 100 
percent disability benefits and he "thinks he deserves more 
pension" and "reports that he thinks his depression will 
subside when that occurs".  The VA clinician did not think the 
Veteran's claim of depression was necessarily legitimate but 
issued a prescription for medication, in deference to the Vet 
Center counselor.  Objectively, the Veteran denied feeling 
depressed.

Here, the Board attaches significant probative value to the May 
2008 VA examiner's opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included an access 
to the accurate background of the Veteran.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness and 
detail of the opinion.).  Although in April 2009, a Vet Center 
counselor noted that the Veteran had symtoms of PTSD, a diagnosis 
of PTSD was not rendered at that time.

The most probative medical evidence of record, the 2008 VA 
examiner's opinion, establishes that the Veteran does not have a 
clinical diagnosis of PTSD or another acquired psychiatric 
disorder.


Furthermore, the Veteran has submitted no evidence to show that 
he currently has PTSD or another acquired psychiatric disorder.  
In short, no medical opinion or other medical evidence showing 
that the Veteran currently has an acquired psychiatric disorder, 
including PTSD, has been presented.  Rabideau v. Derwinski, 2 
Vet. App. at 143.  Thus, service connection is not warranted.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991). Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.  See Cohen, supra.

The Board is deeply appreciative of the Veteran's military 
service during World War II.  However, the evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of 
the probative evidence of record is against the Veteran's claim 
of entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, and it must be denied.


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


